DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2.  Applicant’s election without traverse of Group I, claims 2, 4-7, and 10, in the reply filed on 12/07/21, is acknowledged.

Claim Status
3.  Claim 1 has been cancelled. Claims 2-16 are pending. Claims 3, 8-9, and 11-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/21. Claims 2, 4-7, and 10 are under examination.

Information Disclosure Statement
4.  The information disclosure statement (IDS) submitted on 11/20/20 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Double Patenting
5.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

6.  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

7.  The USPTO Internet website contains terminal disclaimer forms which may be used. 

8.  Claims 2, 4-7, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,566,338. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to substantially the same compositions. 
For example, instant claims are drawn to vaccine composition comprising a peptide hydrogel of the peptide scaffold RADARADARADARADA (SEQ ID NO:2), an influenza antigen, and a TLR9 agonist; wherein the TLR9 agonist comprises a CpG oligodeoxynucleotide (ODN); wherein the influenza antigen comprises an influenza A, influenza B, or influenza C antigen; or wherein the influenza antigen comprises a recombinant nucleoprotein (rNP) influenza virus antigen; or wherein the influenza antigen comprises a whole-inactivated influenza virus.
	Likewise, patent claims are drawn to compositions comprising a peptide hydrogel that is a liquid at room temperature and a gel at physiological pH, physiological salt concentrations and/or physiological temperatures and one or more vaccine antigens, wherein the vaccine antigen comprises a schistosomiasis antigen; wherein the peptide 
Therefore the difference between the instant claims and the patented claims is the antigen. However, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results".  In the instant case, the patent claims a product that only differs from the instantly claimed product by the substitution of a single component (i.e. the antigen), with no change in the function of the substituted element. Consequently, it is the Office’s position that one of ordinary skill in the art would be capable of substituting one antigen for another with a reasonable expectation of success and, accordingly, the substitution of the element would lead to predictable results.  Therefore, absent any convincing evidence to the contrary, the instant and patented claims are obvious variants of each other.

Claim Rejections - 35 USC § 103
9.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

10. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


11. The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.  This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

13.  Claims 2, 4, 5, 7 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irvine et al. 2005 (US 2005/0053667) in view of Koutsopoulos et al. 2009 (Controlled release of functional proteins through designer self-assembling peptide nanofiber hydrogel scaffold; PNAS 106(12): 4623-4628).
Irvine teaches compositions comprising a hydrogel polymer; a viral antigen; and a ligand, including CpG (i.e. a TLR9 agonist; see Irvine et al. claims 1, 4, and 8; and Figures 2B and 15; and [0012, 0032, 0035-39. 0049, 0054, 0060]; meeting limitations found in instant claims 2 and 4). Irvine teaches the immunogen is a viral antigen including an influenza virus (e.g. [0049]; meeting limitations found in instant claims 2 and 7).  Irvine teaches the compositions may be lyophilized (e.g. [0079, 0094]; meeting limitations found in instant claim 10).
With regards to the influenza antigen comprising an Influenza A, B, or C antigen in claim 5; it is the Office’s position that these 3 species within the influenza virus genus, can be at once envisaged from the prior art because the species within this genus (e.g. Influenza A, Influenza B, and Influenza C) are sufficiently limited and well delineated; see MPEP 2131.02(III) and In re Petering (wherein the courts determined that a reference describing a generic formula encompassing about 20 compounds was found to anticipate each of the 20 species without specifically naming them). 
	Therefore, the difference between the prior art and the invention is wherein the hydrogel comprises RADARADARADARADA (SEQ ID NO: 2). 
4; which is RAD16-1 and RADARADARADARADA; and thus matches instant SEQ ID NO: 2) have all the advantages of traditional hydrogels but do not use harmful materials such as potentially toxic cross-linkers to initiate the solution-gel transformation (e.g. page 4623, Introduction). Koutsopoulos teaches peptide hydrogels provide a platform that makes them ideal for nanomedical applications because they are easy to use, nontoxic, non-immunogenic, non-thrombogenic, biodegradable and applicable to localized therapies through injection into particular tissue (e.g. page 4623, right column). Koutsopoulos teaches that because the self-assembling hydrogel is biodegradable the entire load of the hydrogel is released into the host tissue (e.g. page 4624; left column).  
Therefore, it would have been prima facie obvious, at the time the invention was filed, to a person of ordinary skill in the art, to modify vaccine compositions comprising a hydrogel polymer; influenza viral antigen, and a CpG TLR9 agonist, as taught by Irvine, by substituting a self-assembling peptide hydrogel comprising RADARADARADARADA, thereby arriving at the claimed invention, because peptide hydrogels did not use harmful materials to initiate the solution-gel transformation and released the entire load of the hydrogel into the host tissue, as taught by Koutsopoulos et al.  Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions.
The person of ordinary skill in the art would have been motivated to make the modification because peptide hydrogels were easy to use, nontoxic, non-immunogenic, 
The person of ordinary skill in the art would have had a reasonable expectation of success because Irvine already taught immune system modulation using hydrogel based delivery platforms for antigens (including viral antigens) and ligands (including CpG TLR9 agonists); and Koutsopoulos already taught the advantages of using a RADA-comprising peptide hydrogels over the more traditional type of hydrogels.  Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results".  In the instant case, the prior art teaches a method that only differs from the claimed invention by the substitution of a single component (i.e. substitution of the peptide hydrogel used); the substituted element (i.e. (RADA)4) was known and was shown to function as a self-assembling peptide hydrogel, therefore no change in the function of the substituted element occurred; and one of ordinary skill in the art would be capable of substituting one hydrogel for another with a reasonable expectation of success (i.e. the substitution of the element would lead to predictable results). Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Claim Rejections - 35 USC § 103
14.  Claims 2, 4-7, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irvine et al. 2005 (US 2005/0053667) in view of Koutsopoulos et al. 2009 (PNAS 106(12): 4623-4628) and Guo et al. 2010 (Protection against multiple influenza A virus subtypes by intranasal administration of recombinant nucleoprotein; Arch Virol 155: 1765-1775). 
	The teachings of Irvine and Koutsopoulos are detailed above. The difference between the prior art and the invention is wherein the influenza antigen comprises a recombinant nucleoprotein antigen, from, for example, Influenza A.
However, Guo teaches recombinant nucleoproteins of influenza A viruses were at least partially protective against both matched and mismatched viruses and thus are an attractive candidate as a component of a universal influenza vaccine (e.g. see pages 1765-1766, bridging section; meeting limitations found in instant claims 5 and 6). Guo teaches protective immunity was achieved against diverse influenza A strain viruses including a highly pathogenic H5N1 strain (e.g. page 1766, left column). Guo teaches vaccination is a cost-effective way to control the influenza epidemic and that vaccines based on highly conserved antigens provide protection against different influenza A strains and subtypes (e.g. see abstract). Guo teaches inactivated whole virus vaccines also induce effective cross-protection against heterologous viruses (e.g. page 1766, left column; also meeting limitations found in instant claim 7).
prima facie obvious, at the time the invention was filed, to a person of ordinary skill in the art, to use recombinant nucleoprotein antigens from influenza A viruses, as taught by Guo, in the vaccine composition comprising influenza viral antigens, taught by Irvine and Koutsopoulos, thereby arriving at the claimed invention, because recombinant nucleoproteins of influenza A viruses were at least partially protective against both matched and mismatched viruses and thus were recognized as an attractive candidate as a component of a universal influenza vaccine, as taught by Guo. Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions.
The person of ordinary skill in the art would have been motivated to make the modification because vaccines based on highly conserved antigens, such as the nucleoprotein viral antigen, would provide protection against different influenza A strains and subtypes and vaccination was seen as a cost-effective way to control the influenza epidemic, as taught by Guo.
The person of ordinary skill in the art would have had a reasonable expectation of success because Irvine and Koutsopoulos already taught vaccine compositions comprising hydrogels, CpG, and influenza virus antigens and Guo had already taught vaccine compositions comprising influenza virus antigens, including recombinant nucleoproteins of influenza A viruses, that were protective against diverse viruses.  Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that combining prior art elements according to known methods to yield KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the instant case all elements (i.e. hydrogels with influenza viral antigens and TLR9 agonists; RADA-based peptide hydrogels; recombinant nucleoprotein viral antigens from Influenza A) were all known in the art.  In addition, combining these elements yields a composition wherein each element merely performs the same function as it does separately; thus the results of the combination would be recognized as predictable to one of ordinary skill in the art.  Therefore, it would have been obvious to a person of ordinary skill in the art to combine these prior art elements according to a known method to yield predictable results. 
Consequently, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.   

Pertinent Art
15.  The following prior art, made of record and not relied upon, is considered pertinent to applicant’s disclosure. 
From the CDC Website: https://www.cdc.gov/flu/about/viruses/types.htm; there are only 3 recognized types of influenza virus that infect humans and only 4 recognized types overall:

    PNG
    media_image1.png
    509
    837
    media_image1.png
    Greyscale


Conclusion
16. No claims are allowed.

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                  

January 3, 2022